Citation Nr: 1225002	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the loss of use of a reproductive organ.

2.  Entitlement to special monthly compensation based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to December 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the case for further development in December 2010.  The case is once again before the Board.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).

The Board remanded the case in December 2010 for a VA examination to address whether the Veteran had any penile deformity, loss of erectile power, or infertility resulting from in-service surgeries.  

A February 2011 VA examination included a physical examination of the Veteran, but was not responsive to questions asked on remand.  

In a March 2012 addendum opinion, the VA examiner opined that it was highly unlikely that a urethral stricture would cause erectile dysfunction; he opined instead that the Veteran's erectile dysfunction was more likely related to his enlarged prostate.  The VA examiner reasoned that in addition to the in-service correction for a urethral stricture, the Veteran underwent two surgical procedures in the 1970s to correct a benign prostatic hypertrophy (BPH or enlarged prostate).  He also noted a lack of discussion for erectile dysfunction or sexual issues during the course of the Veteran's surgical procedures or in ambulatory care notes. 

While the March 2012 VA examiner clearly indicated that the Veteran's erectile dysfunction is not etiologically related to a urethral stricture; he also indicated that erectile dysfunction is related to an enlarged prostate treated in the 1970s.  The Board finds the VA opinion is inadequate as it is based on an inaccurate factual history.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  

An April 2009 VA treatment report does note a past medical history of two surgeries for BPH in the 1970s causing urinary obstruction.  However, service treatment records reflect that the Veteran had two surgeries in the 1970s for a congenital urethral stricture (a July 1974 suprapubic cystotomy, antegrade passage of a catheter, and internal urethrotomy, and a second internal urethrotomy in September 1974).  Surgery for BPH was not indicated in service or in post-service treatment records.  The Veteran, in support of his appeal, also stated that he had half of his bladder removed in service, and that his internal urethrotomy made him unable to have children.  A September 2009 VA mental health treatment note shows that the Veteran reported having two surgical procedures in service, one to relieve pressure from the prostate, and the second was a prostatectomy.  In addition to the prostatectomy, the Veteran reported that he awoke to find that he had also had a bilateral orchiectomy, or removal of both testes.  He stated that he had not been advised of this, and stated that he was told at that time, that he would be impotent and sterile.  The Veteran's reports of surgery for BPH, removal of half his bladder, a prostatectomy, and a bilateral orchiectomy in service are not supported by findings in service treatment records.  Due to discrepancies in the identified treatment procedures and the lack of such treatment shown in the service treatment records, the Board finds that the Veteran is not credible, and has not provided an accurate treatment history during the course of his appeal or during the course of his VA treatment.  See Dalton, 21 Vet. App. 2.  The VA examiner must, therefore, base his or her opinion on objective findings in the record.

For these reasons, the Board finds that a remand for a new VA examination and opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA examination, within the appropriate specialty, to determine if he has the loss of use of a reproductive organ due to surgical procedures performed in service.  The claims folder must be made available to the examiner along with a copy of this remand.  The examiner must review entire claims folder along with this remand.  All indicated studies or testing should be conducted.  The examiner should state:

(a).  Whether the Veteran has deformity of the penis, loss of erectile power, infertility, and/or removal of the testis; and 

(b).  Whether it is at least as likely as not that any such disability had its onset in service or is etiologically related to surgical procedures performed in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should note that the Veteran had two surgical corrections for a congenital urethral stricture in service, a July 1974 suprapubic cystotomy and internal urethrotomy, and a second internal urethrotomy in September 1974.  The Veteran has not provided credible lay evidence of surgeries for benign prostatic hypertrophy, a prostatectomy, or a bilateral orchiectomy in service.  

2.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


